EXHIBIT 12 PUBLIC SERVICE COMPANY OF OKLAHOMA Computation of Ratios of Earnings to Fixed Charges (in thousands except ratio data) Twelve Six Months Months Year Ended December 31, Ended Ended 2002 2003 2004 2005 2006 6/30/2007 6/30/2007 EARNINGS Income (Loss) Before Income Taxes $ 63,443 $ 91,728 $ 45,351 $ 88,378 $ 52,847 $ 15,306 $ (26,669 ) Fixed Charges (as below) 42,377 46,787 39,475 36,762 44,769 51,386 27,521 Total Earnings $ 105,820 $ 138,515 $ 84,826 $ 125,140 $ 97,616 $ 66,692 $ 852 FIXED CHARGES Interest Expense $ 40,422 $ 44,784 $ 37,957 $ 34,094 $ 40,778 $ 46,177 $ 24,168 Credit forAllowance for Borrowed Funds Used During Construction 673 451 280 668 1,491 2,709 2,103 Trust Dividends (186 ) (93 ) (62 ) - Estimated Interest Element in Lease Rentals 1,468 1,645 1,300 2,000 2,500 2,500 1,250 Total Fixed Charges $ 42,377 $ 46,787 $ 39,475 $ 36,762 $ 44,769 $ 51,386 $ 27,521 Ratio of Earnings to Fixed Charges 2.49 2.96 2.14 3.40 2.18 1.29 0.03 For the six months ended June 30, 2007, the Earnings to cover Fixed Charges was deficient by $26,669,000.
